756 N.W.2d 712 (2008)
Stacy J. SAZIMA, Plaintiff-Appellee,
v.
SHEPHERD BAR & RESTAURANT and Auto-Owners Insurance Company, Defendants-Appellants.
Docket No. 136940. COA No. 281855.
Supreme Court of Michigan.
October 17, 2008.

Order
On order of the Court, the application for leave to appeal the June 17, 2008 order of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on November 19, 2008, at 9:30 a.m., on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the decision of the Workers' Compensation Appellate Commission is contrary to Simkins v. General Motors Corp. (After Remand), 453 Mich. 703, 723, 556 N.W.2d 839 (1996). The parties may file supplemental briefs no later than November 12, 2008, on that *713 issue. They should not submit mere restatements of their application papers.